Name: Commission Regulation (EEC) No 3961/88 of 19 December 1988 setting the target ceiling for imports of oil cake into Portugal in 1989
 Type: Regulation
 Subject Matter: international trade;  processed agricultural produce;  Europe
 Date Published: nan

 No L 350/52 Official Journal of the European Communities 20 . 12. 88 v COMMISSION REGULATION (EEC) No 3961/88 of 19 December 1988 setting the target ceiling for imports of oil cake into Portugal in 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) thereof, Whereas under Article 249 of the Act of Accession the supplementary trade mechanism (STM) applies to oil cake ; whereas under Article 251 of the Act an estimate is to be drawn up, as a general rule at the start of each marketing year, of production and consumption of oil cake in Portugal ; whereas the calendar year should be used as a reference period ; whereas the target ceiling is based on the estimate drawn up ; whereas under the said Article 251 the ceiling must be successively fixed at levels designed to ensure that traditional trade patterns alter in such a way that the Portuguese market is gradually and harmoniously opened up ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The target ceiling for imports into Portugal from the other Member States of oil cake falling within CN codes 2304 00 00, 2305 00 00 and 2306, CN codes 2306 90 11 and 2306 90 19 excluded, shall be 250 000 tonnes for 1989 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988 . For the Commission Frans ANDRIESSEN Vice-President